UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7512 DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. - Dreyfus Worldwide Growth Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier Worldwide Growth Fund, Inc. January 31, 2009 (Unaudited) Common Stocks96.9% Shares Value ($) Consumer Discretionary22.6% Christian Dior 280,000 14,003,406 L'Oreal, ADR 1,200,000 15,900,000 LVMH Moet Hennessy Louis Vuitton 102,175 5,599,929 McDonald's 207,800 12,056,556 McGraw-Hill Cos. 245,000 5,387,550 News, Cl. A 696,400 4,449,996 Procter & Gamble 330,000 17,985,000 Walgreen 503,000 13,787,230 Consumer Staples24.3% Altria Group 552,500 9,138,350 Coca-Cola 403,100 17,220,432 Diageo, ADR 165,000 8,966,100 Fomento Economico Mexicano, ADR 65,000 1,829,750 Groupe Danone, ADR 1,100,000 11,198,000 Nestle, ADR 550,000 18,947,500 PepsiCo 170,675 8,573,005 Philip Morris International 552,500 20,525,375 Energy24.1% Chevron 298,800 21,071,376 ConocoPhillips 26,000 1,235,780 Exxon Mobil 530,008 40,535,012 Royal Dutch Shell, ADR 150,000 7,384,500 StatoilHydro, ADR 400,068 6,893,172 Total, ADR 367,516 18,294,947 Financial2.7% American Express 32,850 549,581 Assicurazioni Generali 13,990 291,977 Eurazeo 69,670 2,365,703 HSBC Holdings, ADR 100,000 3,884,000 JPMorgan Chase & Co. 65,100 1,660,701 Zurich Financial Services 10,100 1,828,606 Health Care13.3% Abbott Laboratories 200,300 11,104,632 Johnson & Johnson 228,525 13,183,607 Novartis, ADR 78,000 3,218,280 Novo Nordisk, ADR 50,000 2,656,500 Roche Holding, ADR 636,000 22,329,960 Industrial3.6% Emerson Electric 164,200 5,369,340 General Dynamics 18,000 1,021,140 General Electric 251,072 3,045,503 United Technologies 100,000 4,799,000 Information Technology3.1% Apple 16,000 a 1,442,080 Intel 570,941 7,365,139 Microsoft 200,000 3,420,000 Materials3.2% Air Liquide, ADR 800,059 11,664,860 Yara International, ADR 37,400 847,484 Total Common Stocks (cost $276,015,340) Other Investment3.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,490,000) 12,490,000 b Total Investments (cost $288,505,340) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $288,505,340. Net unrealized appreciation on investments was $107,015,719 of which $137,455,320 related to appreciated investment securities and $30,439,601 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 314,633,255 0 Level 2 - Other Significant Observable Inputs 80,887,804 0 Level 3 - Significant Unobservable Inputs 0 0 Total 395,521,059 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Worldwide Growth Fund, Inc. - Dreyfus Worldwide Growth Fund By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
